Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 1 of 10 PageID #: 5597




    UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


   UNITED STATES OF AMERICA                        §
                                                   §
   versus                                          §   CASE NO. 4:13-CR-200(17)
                                                   §
   WILLIAM PERRY                                   §

                                  MEMORANDUM AND ORDER

            Pending before the court is Defendant William Perry’s (“Perry”) pro se Motion to Reduce

   Sentence (#1404), wherein Perry requests that the court place him on home confinement for the

   remainder of his sentence or grant him compassionate release under 18 U.S.C. § 3582(c)(1)(A).

   Perry identifies the Coronavirus Disease 2019 (“COVID-19”) as an extraordinary and compelling

   reason justifying his release. United States Probation and Pretrial Services (“Probation”) has

   conducted an investigation and recommends that the court deny the motion. Having considered

   the motion, Probation’s recommendation, and the applicable law, the court is of the opinion that

   the motion should be denied.

   I.       Background

            On August 14, 2013, a federal grand jury in the Eastern District of Texas returned a

   two-count Indictment charging Perry and 31 codefendants in Count One with Conspiracy to

   Possess With Intent to Distribute Heroin, in violation of 21 U.S.C. § 846. Perry was not named

   in Count Two. According to his Presentence Investigation Report (“PSR”), Perry purchased

   distributable amounts of heroin from codefendants, and he was found responsible for possession

   with intent to distribute 1 kilogram or more of heroin. A handgun and loaded magazine were

   discovered on his dining room table at his residence upon his arrest. Pursuant to a non-binding

   plea agreement, Perry entered a plea of guilty as to Count One, and on April 28, 2014, he was
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 2 of 10 PageID #: 5598



   sentenced to 262 months’ imprisonment followed by 5 years’ supervised release. Perry’s term of

   imprisonment was later reduced to 175 months. Perry is currently housed at FCI Beaumont Low

   in Beaumont, Texas.

   II.    Analysis

          On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

   § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

   of imprisonment:

          The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that extraordinary and compelling reasons
          warrant such a reduction; or the defendant is at least 70 years of age, has served
          at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
          for the offense or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the [BOP] that the defendant is not
          a danger to the safety of any other person or the community, as provided under
          section 3142(g); and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission . . . .

   18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

          Prior to the First Step Act, only the Director of the BOP could file a motion seeking

   compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

   27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

   was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

   (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

                                                    2
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 3 of 10 PageID #: 5599



   compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

   means to appeal the BOP’s decision not to file a motion for compassionate release on the

   defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

   States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

   plain language of the statute, however, makes it clear that the court may not grant a defendant’s

   motion for compassionate release unless the defendant has complied with the administrative

   exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, No. 20-1298, 2020

   WL 2845694, at *2 (6th Cir. June 2, 2020) (“Even though [the] exhaustion requirement does not

   implicate [the court’s] subject-matter jurisdiction, it remains a mandatory condition.”); United

   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a

   glaring roadblock foreclosing compassionate release.”). Thus, before seeking relief from the

   court, a defendant must first submit a request to the warden of his facility to move for

   compassionate release on his behalf and then either exhaust his administrative remedies or wait

   for the lapse of 30 days after the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam,

   2020 WL 2845694, at *2; Raia, 954 F.3d at 597.

          Here, Probation reports that on May 26, 2020, the warden denied Perry’s request for home

   confinement under the CARES Act based on “his medium risk pattern score.” Thus, Perry

   appears to have complied with the exhaustion requirement before filing the instant motion;

   however, nothing in his motion indicates that extraordinary and compelling reasons exist to release

   him from confinement.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

   authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.


                                                   3
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 4 of 10 PageID #: 5600



   § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

   modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

   considered extraordinary and compelling reasons for sentence reduction, including the criteria to

   be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

   § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

   the USSG, the Commission defined “extraordinary and compelling reasons” to include the

   following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

   the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

   specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

   extraordinary and compelling reason. The court must also consider the factors set forth in 18

   U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

   policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

   regarding compassionate release requires a determination that “the defendant is not a danger to

   the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

           In the instant motion, Perry contends that he is eligible for compassionate release because

   of his age and his medical conditions.




           1
              Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
   defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
   need to protect the public; the need to provide the defendant with needed educational or vocational training,
   medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
   sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
   and policy statements; any pertinent policy statement of the Sentencing Commission in effect on the date
   of sentencing; the need to avoid unwarranted disparities among similar defendants; and the need to provide
   restitution to the victim. 18 U.S.C. § 3553(a).

                                                        4
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 5 of 10 PageID #: 5601



          The USSG provides that extraordinary and compelling reasons exist regarding a

   defendant’s medical condition when the defendant is “suffering from a terminal illness (i.e., a

   serious and advanced illness with an end of life trajectory)” or when a defendant is “suffering

   from a serious physical or medical condition,” “suffering from a serious functional or cognitive

   impairment,” or “experiencing deteriorating physical or mental health because of the aging process

   that substantially diminishes the ability of the defendant to provide self-care within the

   environment of a correctional facility and from which he or she is not expected to recover.”

   U.S.S.G. § 1B1.13 cmt. n.1(A). Here, according to Perry’s PSR, which was filed on April 2,

   2014, he was diagnosed with high blood pressure and he reported visual and auditory

   hallucinations. The PSR further indicates that he was diagnosed with schizophrenia and major

   depressive disorder for which he received social security benefits. In the instant motion, Perry

   also complains of suffering from Type II Diabetes, Hypertension, Bipolar Disorder, and

   Glaucoma. Probation is of the opinion that, according to BOP records, Perry is receiving an

   apporpriate level of care and treatment at FCI Beaumont Low. This medical summary does not

   meet the criteria set forth in USSG § 1B1.13, Application Note 1(A). None of Perry’s medical

   conditions is terminal or substantially diminishes his ability to provide self-care.

          The USSG further provides that extraordinary and compelling reasons exist as to a

   defendant’s age when:

          [t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
          deterioration in physical or mental health because of the aging process; and (iii) has
          served at least 10 years or 75 percent of his or her term of imprisonment,
          whichever is less.

   U.S.S.G. § 1B1.13, cmt. n.1(B). Here, although Perry is 66 years old, there is no indication that

   he is experiencing serious deterioration in his physical or mental health. Moreover, as of the date

                                                    5
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 6 of 10 PageID #: 5602



   of his motion, Perry had served less than 81 months of his 175-month sentence, far less than the

   lesser of 10 years or 75 percent of his term of imprisonment. Accordingly, Perry has failed to

   establish that he has a qualifying medical condition and does not meet the requirements for age-

   related compassionate release stated.

          Perry’s request for compassionate release potentially falls into the fourth catch-all category

   of “other” extraordinary and compelling reasons, which specifically states that the Director of the

   BOP shall determine whether “there exists in the defendant’s case an extraordinary and compelling

   reason other than, or in combination with, the reasons described in subdivisions (A) through (C).”

   Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP Director, the

   Commission acknowledged, even before the passage of the First Step Act, that courts are in the

   position to determine whether extraordinary and compelling circumstances are present. United

   States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *9 (M.D.N.C. June 28, 2019) (“Read

   in light of the First Step Act, it is consistent with the previous policy statement and with the

   Commission guidance more generally for courts to exercise similar discretion as that previously

   reserved to the BOP Director in evaluating motions by defendants for compassionate release.”);

   see Cantu, 423 F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that

   when a defendant brings a motion for a sentence reduction under the amended provision, the Court

   can determine whether any extraordinary and compelling reasons other than those delineated in

   U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

          Perry maintains that if he contracts COVID-19 it will be fatal for him due to “the

   impossibility of social distancing and preventative measures, and the difficulties in receiving

   adequate treatment.” Probation reports that there have been no deaths and that only 1 staff


                                                    6
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 7 of 10 PageID #: 5603



   member has tested positive for COVID-19 at the facility where he is housed. Although Perry

   expresses legitimate concerns regarding COVID-19, he does not establish that the BOP cannot

   manage the outbreak within his correctional facility or that the facility is specifically unable to

   treat him, if he were to contract the virus and develop COVID-19 symptoms, while incarcerated.

   See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19 in society and the possibility that

   it may spread to a particular prison alone cannot independently justify compassionate release,

   especially considering BOP’s statutory role, and its extensive and professional efforts to curtail

   the virus’s spread.”); United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3

   (S.D. Tex. June 2, 2020) (“General concerns about the spread of COVID-19 or the mere fear of

   contracting an illness in prison are insufficient grounds to establish the extraordinary and

   compelling reasons necessary to reduce a sentence.” (quoting United States v. Koons, No.

   16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020))); United States v. Clark, No. CR

   17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020) (finding the defendant had

   failed to present extraordinary and compelling reasons to modify his prison sentence because he

   “does not meet any of the criteria set forth by the statute” and he “cites no authority for the

   proposition that the fear of contracting a communicable disease warrants a sentence

   modification”). Hence, Perry has failed to establish that a qualifying medical condition or other

   reasons exist that would constitute extraordinary and compelling reasons to reduce his sentence

   to time served.

          Although Perry states in his motion that he “is a first-time non-violent drug offender,” in

   actuality, he is a career offender and has prior convictions for burglary (3), aggravated robbery

   with a deadly weapon, possession of marijuana, conspiracy to possess with intent to distribute


                                                   7
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 8 of 10 PageID #: 5604



   heroin, possession with intent to distribute heroin, felon in possession of a firearm, and theft of

   property. He failed to comply with previous terms of probation and supervised release and has

   a history of poly-substance abuse. In addition, Perry was on parole at the time of his offense of

   conviction, which is not scheduled to expire until September 2081. See 18 U.S.C. § 3582(c)(1)(A)

   (requiring courts to consider the § 3553(a) factors before granting compassionate release).

   Therefore, in view of Perry’s extensive criminal history, the court cannot conclude that he would

   not pose a danger to any other person or to the community, if released.

          Moreover, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the United States Attorney General in

   March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

   as described by the Centers for Disease Control and Prevention, for the purpose of determining

   which inmates are suitable for placement on home confinement. See Collins, 2020 WL 1929844,

   at *3. The BOP notes that inmates need not apply to be considered for home confinement, as this

   is being done automatically by case management staff. To date, the BOP has placed 4,217 inmates

   on home confinement. The March 2020 directive is limited to “eligible at-risk inmates who are

   non-violent and pose minimal likelihood of recidivism and who might be safer serving their

   sentences in home confinement rather than in BOP facilities.” United States v. Castillo, No. CR

   2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive

   authority to determine where a prisoner is housed; thus, the court is without authority to order

   home confinement. 18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States

   v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020)


                                                   8
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 9 of 10 PageID #: 5605



   (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate to

   home confinement.”).

          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   Perry’s track record is similarly a poor one.

          In short, Perry has failed to satisfy his burden of showing the necessary circumstances to

   warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

   WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

                                                   9
Case 4:13-cr-00200-MAC-KPJ Document 1407 Filed 06/16/20 Page 10 of 10 PageID #:
                                    5606


 of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

 compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

 “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

 prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

 every prisoner.” Id.

 III.   Conclusion

        In accordance with the foregoing analysis, Perry’s Motion (#1404) is DENIED.

        SIGNED at Beaumont, Texas, this 16th day of June, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 10
